USCA4 Appeal: 21-1442      Doc: 23         Filed: 08/03/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1442


        ASHRAF KHAN,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: April 12, 2022                                         Decided: August 3, 2022


        Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: John E. Gallagher, Catonsville, Maryland, for Petitioner. Brian Boynton,
        Acting Assistant Attorney General, Nancy E. Friedman, Senior Litigation Counsel, Justin
        R. Markel, Senior Litigation Counsel, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1442      Doc: 23         Filed: 08/03/2022      Pg: 2 of 2




        PER CURIAM:

               Ashraf Khan, a native and citizen of Pakistan, petitions for review of an order of the

        Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s

        (IJ) denial of his application for asylum and withholding of removal. We have reviewed

        Khan’s arguments in light of the administrative record, including the transcript of Khan’s

        merits hearing and the supporting evidence, and the relevant legal authorities. We conclude

        that the record evidence does not compel a ruling contrary to any of the administrative

        factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the

        denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

               On appeal, the Board found, based on the totality of the circumstances, no clear

        error in the IJ’s adverse credibility ruling. See 8 U.S.C. § 1158(b)(1)(B)(iii). Upon review,

        we hold that substantial evidence supports this determination. See Ilunga v. Holder, 777

        F.3d 199, 207 (4th Cir. 2015) (explaining that “omissions, inconsistent statements,

        contradictory evidence, and inherently improbable testimony are appropriate bases for

        making an adverse credibility determination” (internal quotation marks omitted)).

        Accordingly, we deny the petition for review for the reasons stated by the Board. In re

        Khan (B.I.A. Mar. 26, 2021). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                 PETITION DENIED




                                                     2